The application for a stay is granted and it is ordered that the judgments and mandates of the Circuit Court and Supreme Court of Alabama be, and they are hereby, stayed pending further consideration and disposition of the case by this Court. The petition for writ of certiorari to the Supreme Court of Alabama is granted and the case is assigned for argument on Monday, March 31, next, at the head of the call for that day. Argument is to be directed to the application for stay as well as the merits.
Mr. Justice Black took no part in the consideration or decision of these applications.